IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
]ONESBORO DIVISION

ROGER MITCHELL PLAINTIFF
v. No. 3:18-cv-164-DPM

CRAIGHEAD COUNTY DETENTION

CENTER, Medical; BLACK, Head Nurse,

CCDC; H. HOGAN, Medical Staff, CCDC;

KEITH BOWIERS, Administrator, CCDC;

and MARTY BOYDE, Sheriff, Craighead County DEFENDANTS

]UDGMENT
Mitchell's Claims against the Detention Center are dismissed With

prejudice All Other Claims are dismissed Without prejudice

 

D.P. Marshall ]r_
United States District judge

/ v ,»L.‘,H :‘,"c

 

